DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed August 19, 2022 has been entered.
Claims 1, 3 and 5-8 are currently amended.
Claims 1-8 are pending.

Election/Restrictions
Applicant's election with traverse of Group II, claims 5-8 in the reply filed on August 19, 2022 is acknowledged.  The traversal is on the ground(s) that since the product claims and the method claims recite the same steps, the search would be coextensive.  This is not found persuasive because rejoinder of the method claims will be reconsidered upon the determination of allowable subject matter.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-4 are withdrawn, as drawn to non-elected inventions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high” in claim 6, with regard to shoots, is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the metes and bounds of the claimed invention cannot be determined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
Claims 5-8 are drawn broadly drawn to a purple baby broccoli plant produced by crosses including a broccoli plants, a gai-lan plant, and a Brassica oleracea.  And claim 6 is drawn to said plant produced from a method further comprising selecting plants for a high number of side shoots.  The claims are drawn to a multitude of possible genotypes and phenotypes. However, the specification only discloses seeds of a purple baby broccoli plant having purple stems and purple florets of line K1-703, having one set of chromosomes of line CMS AS001P and one set of chromosomes of line AS002P, or line K4-706 having one set of chromosomes CMS AS002P and one set of chromosomes of AS001P.  The claims are drawn to seeds, plant parts and cells of unspecified structure conferring the functional characteristics of a purple baby broccoli, as defined in the specification.  Yet, only two hybrid lines having the claimed characteristics have been described along with the parent lines required to produce them.  
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  Id.
See MPEP Section 2163, where it is taught that
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from ostensible objects, that the patentee is required to distinguish his invention in his specification.
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lim (Edible Medicinal and Non-Medicinal Plants: Volume 7: 624-627, 2014 in the IDS).
The claims are drawn to a purple baby broccoli plant, wherein said plant contains in its genetic background broccoli and gai-lan, and including a plant with a high number of side shoots.  However, as stated above, “a high number of shoots” is not defined in the specification.
Lim teaches a purple baby broccoli plant having purple stems, wherein said plant contains in its genetic background broccoli and gai-lan in the disclosure of a purple broccolini sold under the registered name peacock broccolini, which has a purple stem and side shoots (see the last paragraph on page 626).
The Examiner is unable to determine whether the prior art disclosure possesses the unrecited characteristics of the particular steps by which the plant is produced.  With these conditions, where the product seems to be identical except that the prior art is silent to the characteristic or property claimed, the burden shifts to applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention.  Note the case law of In re Best 195 USPQ 430, 433 (CCPA 1977).   And also see In re Thorpe, 227 USPQ 964, 966 (Fed. Cir.), which teaches that a product-by-process claim may be properly rejected over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products.


Conclusion
	Claims 5-8 are rejected.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662